DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 05/25/2022 has been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 
Response to Amendment
This office action is responsive to amendment filed on August 12, 2022. Claims 8, 9, 12, 20, 21, 24, 32, 33 and 36 have been amended. No claims have been added or canceled. Claims 1-36 remain pending in the application.
The previous claims , 9, 12, 20, 21, 24, 32, 33 and 36 objection has been withdrawn due to claims amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 8, 10, 13, 14, 16-18, 20, 22, 25, 26, 28, 29, 30, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (US. Pub. No. 2017/0093790 A1, hereinafter Banerjee) in view of Hinrichs (US. Pub. No. 2010/0191779 A1, hereinafter Hinrichs).

Regarding claim 1. 
         Banerjee teaches a method comprising: identifying a first cloud environment (Banerjee  teaches in Fig. 1 and ¶ [0004] the method includes identifying, by a gateway operating within a first cloud computing environment, a current subnet that includes at least one available IP address for allocation from a global pool of IP addresses that is in communication with the first gateway. Also, see Claims 1 &10); 
            identifying a second cloud environment (Banerjee  teaches in Fig. 1 and ¶ [0004] the method includes identifying, by a gateway operating within a second cloud computing environment that is securely separate from the first cloud computing environment. Also, see Claims 1 &10); and 
            configuring a common subnet across the first and second cloud environments (note that the current subnet available IP address is equivalent to the claimed “common subnet”. Banerjee teaches in Claims 1, 10 and ¶ [0004] that a current subnet (i.e., common subnet) that includes at least one available IP address for allocation from a global pool of IP addresses that is in communication with the first gateway and a second gateway operating within a second cloud computing environment. Here, the current subnet available IP address is common for the first and the second gateway in the clouds environment), and Banerjee as a whole teaches wherein the common subnet forms a communication path for a storage pool having a common contiguous address space across the first and second cloud environments (Banerjee teaches in Fig. 1, ¶ [0004] that a current subnet that includes at least one available IP address and further teaches in Claim 10 a storage device storing a global IP address pool that is in communication with the first gateway and the second gateway in a cloud computing environment and further teaches in ¶ [0033] how Global IP address pool 202 is a data structure that lists IP addresses accessible to cloud computing system 150 and address pool 202 may be stored in any storage device included in the hybrid cloud computing system 100 and may be managed by one or more hosts 104, hosts 162, or other computing resources within hybrid cloud computing system 100). But, Banerjee does not explicitly include the term “contiguous address space”. However, Hinrichs teaches the term contiguous address space (Hinrichs teaches in Fig. 3 and ¶ [0045] namespace to a common pool of storage device, the storage device has a pool of contiguous physical block addresses, identified as blocks 304-319, which are each available for storage of data from any of the three different name spaces).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hinrichs by including the method of using contiguous physical block addresses in common storage pool since this method uses the controller to store the former file at the free block based on contiguous physical block addresses (Fig. 3 and [0045]) into the teachings of Banerjee to modify a current subnet that includes at least one available IP address ([0004]). One would have been motivated to do so in order to the system ensures dynamic allocation of storage capacity between multiple namespaces associated with the storage system in an efficient manner.

Regarding claim 2.
        Banerjee further teaches accessing first information that describes a first network component at the first cloud environment and accessing second information that describes a second network component at the second cloud environment (Banerjee teaches in ¶ [0004] a first gateway (i.e., first component) operating within a first cloud computing environment and the second gateway (i.e., second network component) operating within a second cloud computing environment that is securely separate from the first cloud computing environment can access the information based on the current available IP address that is allocated from a global pool of IP addresses. Furthermore, in ¶ [0013] teaches how an internal cloud or “private” cloud is a cloud in which a tenant and a cloud service provider are part of the same organization, while an external or “public” cloud is a cloud that is provided by an organization that is separate from a tenant that accesses the external cloud. For example, the tenant may be part of an enterprise, and the external cloud may be part of a cloud service provider that is separate from the enterprise of the tenant and that provides cloud services to different enterprises and/or individuals).
Regarding claim 4. 
       Banerjee further teaches configuring at least two different virtualization system images that correspond to first and second cloud environments (note that virtual computing resources provided by cloud computing system 150 and virtualized computing system are equivalent to the claimed “the at least two different virtualization system image”. Banerjee teaches in ¶ [0026] configured to communicate with the corresponding hybrid cloud manager 132 in virtualized computing system 102 to enable a common virtualized computing platform between virtualized computing system 102 and cloud computing system 150 (i.e., at least two different virtualization system image) and further teaches in and ¶ [0004] about the method includes identifying, by a gateway operating within a first cloud and a second computing environment).

Regarding claim 5. 
          Banerjee further teaches deploying the at least two different virtualization system images to first and second cloud environments (note that virtual computing resources provided by cloud computing system 150 and virtualized computing system are equivalent to the claimed “the at least two different virtualization system image”. Banerjee teaches in ¶ [0017] the virtualization manager 130 includes a hybrid cloud management module (depicted as hybrid cloud manager 132) configured to manage and integrate virtual computing resources provided by cloud computing system 150 and hybrid cloud manager 132 is configured to deploy VMs in cloud computing system 150, transfer VMs from virtualized computing system 102 to cloud computing system 150 , and further teaches in and ¶ [0004] about the method includes identifying, by a gateway operating within a first cloud and a second computing environment. Also, see ¶ [0026]).
Regarding claim 6.
         Banerjee in view of Hinrichs further teaches configuring the at least two different virtualization system images to implement respective address portions of a contiguous address space storage pool (Banerjee teaches in ¶ [0017] and ¶ [0026] configured to manage and integrate virtual computing resources provided by cloud computing system 150 and hybrid cloud manager 132 is configured to deploy VMs in cloud computing system 150, transfer VMs from virtualized computing system 102 (i.e., at least two different virtualization system image) and further Hinrichs teaches in ¶ [0045] Fig. 3 illustrates mapping information 300 of files in multiple namespaces to a common pool of storage blocks of a storage device and has a pool of contiguous physical block addresses).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hinrichs by including the method of using contiguous physical block addresses in common storage pool since this method uses the controller to store the former file at the free block based on contiguous physical block addresses (Fig. 3 and [0045]) into the teachings of Banerjee to modify the configuration of virtual cloud system ([0017] and [0026]). One would have been motivated to do so since this method is easy to implement and supports both types of file access, that are sequential access and direct access from the storage in an efficient manner. 
Regarding claim 8. 
         Banerjee further teaches configuring a virtualization system image to contain a respective controller virtual machine that processes block I/O storage requests to or from the storage pool (Banerjee teaches in ¶ [0052] containers implement operating system-level virtualization, wherein an abstraction layer is provided on top of the kernel of an operating system on a host computer and the OS-less container relies on the kernels functionality to make use of resource isolation (CPU, memory, block I/O, network, etc.) and separate namespaces and to completely isolate the application's view of the operating environments. Here, the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art and therefore, the prior art of record Banerjee addressed the block I/O in a virtual environment).
Regarding claim 10. 
        Banerjee further teaches configuring a first virtualization system image to correspond to a first environment-specific identity and configuring a second virtualization system image to correspond to a second environment-specific identity (note that the term “specific identity” has been interpreted per Applicant’s disclosure in ¶ [0032] as “API” calls. Banerjee teaches in ¶ [0022] cloud director 152 receives provisioning requests submitted (e.g., via REST API calls) (i.e., specific identity) and may propagate such requests to orchestration component 158 to instantiate the requested virtual machines (e.g., VMs 172) and further teaches in ¶ [0017] and ¶ [0026] configured to manage and integrate virtual computing resources provided by cloud computing system 150 and hybrid cloud manager 132 is configured to deploy VMs in cloud computing system 150, transfer VMs from virtualized computing system 102 (i.e., at least two different virtualization system image) and also Hinrichs teaches in ¶ [0045] Fig. 3 illustrates mapping information 300 of files in multiple namespaces to a common pool of storage blocks of a storage device and has a pool of contiguous physical block addresses).
Regarding claims 13 and 25.
Claims 13 and 25 incorporate substantively all the limitation of claim 1 in a non-transitory computer readable medium and a system form and are rejected under the same rationale. Furthermore, regarding the claim limitations of “non-transitory” and “storage and processor”, Banerjee teaches in ¶ [0005] ¶ [0014]-[0015].
Regarding claims 14 and 26.
Claims 14 and 26 incorporate substantively all the limitation of claim 2 in a non-transitory computer readable medium and a system form and are rejected under the same rationale. Furthermore, regarding the claim limitations of “non-transitory” and “storage and processor”, Banerjee teaches in ¶ [0005] ¶ [0014]-[0015].
Regarding claims 16 and 28.
Claims 16 and 28 incorporate substantively all the limitation of claim 4 in a non-transitory computer readable medium and a system form and are rejected under the same rationale. Furthermore, regarding the claim limitations of “non-transitory” and “storage and processor”, Banerjee teaches in ¶ [0005] ¶ [0014]-[0015].
Regarding claims 17 and 29.
Claims 17 and 29 incorporate substantively all the limitation of claim 5 in a non-transitory computer readable medium and a system form and are rejected under the same rationale. Furthermore, regarding the claim limitations of “non-transitory” and “storage and processor”, Banerjee teaches in ¶ [0005] ¶ [0014]-[0015].
Regarding claims 18 and 30.
Claims 18 and 30 incorporate substantively all the limitation of claim 6 in a non-transitory computer readable medium and a system form and are rejected under the same rationale. Furthermore, regarding the claim limitations of “non-transitory” and “storage and processor”, Banerjee teaches in ¶ [0005] ¶ [0014]-[0015].
Regarding claims 20 and 32.
Claims 20 and 32 incorporate substantively all the limitation of claim 8 in a non-transitory computer readable medium and a system form and are rejected under the same rationale. Furthermore, regarding the claim limitations of “non-transitory” and “storage and processor”, Banerjee teaches in ¶ [0005] ¶ [0014]-[0015].
Regarding claims 22 and 34.
Claims 22 and 34 incorporate substantively all the limitation of claim 10 in a non-transitory computer readable medium and a system form and are rejected under the same rationale. Furthermore, regarding the claim limitations of “non-transitory” and “storage and processor”, Banerjee teaches in ¶ [0005] ¶ [0014]-[0015].

Claims 3, 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Hinrichs further in view of Edwal et al. (WO. 2014/041394 A1, hereinafter Edwal).

Regarding claim 3. Banerjee in view of Hinrichs teaches the method of claim 1.
        Banerjee further teaches about the first and the second cloud environment in Fig. 1 and ¶ [0004] the method includes identifying, by a gateway operating within a first and a second cloud computing environment). But, the teachings of Banerjee in view of Hinrichs does not include the connectivity constraint in the cloud environment and thus, they do not explicitly teach the gathering a first network connectivity constraint pertaining the first cloud environment and gathering a second network connectivity constraint pertaining the second cloud environment.  
          However, Edwal teaches gathering a first network connectivity constraint pertaining the first cloud environment and gathering a second network connectivity constraint pertaining the second cloud environment (Edwal teaches in [Abstract] and ¶ [0012] one or more constraints associated with (i) a location of the user terminal (210) in the second network area (204), (ii) a location of a cloud component of the application (App) in a first cloud domain (206n) associated with the first network area (201 ), and (iii) a location of a second cloud domain (206w) associated with the second network area (204) and the method also includes a step of considering one or more constraints associated with (i) a location of the user terminal in the second network area, (ii) a location of a cloud component of the application (App) in a first cloud domain associated with the first network area, based on this the method evaluates whether the one or more constraints fulfill the predetermined condition for the second cloud domain and for the first cloud domain).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Edwal by including the method of using a collection record on one or more constraints about the network connection ([Abstract] and [0012]) into the teachings of Banerjee in view of Hinrichs invention. One would have been motivated to do so since this method involves considering constraints associated with a geographical location of a user terminal, a location of a cloud component of an application (App) in a first cloud domain and a location of a second cloud domain and thus, the method enables improved network resource management by combining application mobility management with a user mobility management and support for QoS as the application runs in the mobile operator network in an effective manner.
Regarding claims 15 and 27.
Claims 15 and 27 incorporate substantively all the limitation of claim 3 in a non-transitory computer readable medium and a system form and are rejected under the same rationale. Furthermore, regarding the claim limitations of “non-transitory” and “storage and processor”, Banerjee teaches in ¶ [0005] ¶ [0014]-[0015].

Claims 7, 9, 19, 21, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Hinrichs further in view of Asano et al. (US. Pub. No. 2010/0077158 A1, hereinafter Asano).

Regarding claim 7. Banerjee in view of Hinrichs teaches the method of claim 1.
         Banerjee in view of Hinrichs further teaches the a first virtualization system image to span a first storage pool address range and configuring a second virtualization system image to span a second storage pool address range (Banerjee teaches in ¶ [0017] and ¶ [0026] configured to manage and integrate virtual computing resources provided by cloud computing system 150 and hybrid cloud manager 132 is configured to deploy VMs in cloud computing system 150, transfer VMs from virtualized computing system 102 (i.e., at least two different virtualization system image) and also Hinrichs teaches in ¶ [0045] Fig. 3 illustrates mapping information 300 of files in multiple namespaces to a common pool of storage blocks of a storage device and has a pool of contiguous physical block addresses) and further teaches in ¶ [0035] that logical addresses are typically a sequential range of logical block numbers from zero through N where N is the maximum number of physical sectors or blocks available on the disk drive storage media). But, Banerjee in view of Hinrichs does not compare the address range and thus, they do not explicitly teach wherein the first storage pool address range is smaller than the second storage pool address range.
   However, Asano teaches wherein the first storage pool address range is smaller than the second storage pool address range (Asano teaches in claims 4 and 10 when a capacity of at least one of the some of the plurality of physical storage areas belonging to the first pool, that is not allocated to any of the plurality of the address ranges is smaller than the used capacity of the first logical volume).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Asano by including the method of using address range determination in a storage pool (Claims 4 and 10) into the teachings of Banerjee in view of Hinrichs invention. One would have been motivated to do so in order to each user with a unique address space maintains the distinction between the programs and data belonging to each address space so that each user can start multiple tasks, using task control blocks and processing multiple instances from the storage area in an efficient manner. 

Regarding claim 9. Banerjee in view of Hinrichs teaches the method of claim 1.
             Banerjee in view of Hinrichs does not explicitly teach configuring a first virtualization system image to process I/O storage requests to or from a first address range and configuring a second virtualization system image to process I/O storage requests to or from a second address range.
        However, Asano teaches configuring a first virtualization system image to process I/O storage requests to or from a first address range and configuring a second virtualization system image to process I/O storage requests to or from a second address range (Asano teaches in ¶ [0075] the virtual volumes 1051 of the storage system 1000 as the server volumes 1140. In other words, data I/O to and from one server volume 1140 that the server 1100 executes is actually data I/O to and from the virtual volume 1051 or the real volume 1050 that is associated with this server volume 1140 and further teaches in ¶ [0151]-[0153] a storage area may be allocated in advance to part of one virtual volume 1051 which is defined by a start address and an end address (address range). Also, see Claims 4 and 10 about the storage pool address range).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Asano by including the method of using data processing in a virtualization of the storage system 1000 ([0075]) into the teachings of Banerjee in view of Hinrichs invention. One would have been motivated to do so in order to reduce volume capacity of a file without being aware of an allocation state of the virtual volume in an efficient manner. 
Regarding claims 19 and 31.
Claims 19 and 31 incorporate substantively all the limitation of claim 7 in a non-transitory computer readable medium and a system form and are rejected under the same rationale. Furthermore, regarding the claim limitations of “non-transitory” and “storage and processor”, Banerjee teaches in ¶ [0005] ¶ [0014]-[0015].
Regarding claims 21 and 33.
Claims 21 and 33 incorporate substantively all the limitation of claim 9 in a non-transitory computer readable medium and a system form and are rejected under the same rationale. Furthermore, regarding the claim limitations of “non-transitory” and “storage and processor”, Banerjee teaches in ¶ [0005] ¶ [0014]-[0015].

Claims 11, 12, 23, 24, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Hinrichs further in view of Edwal and further in view of Cross et al. (US. Pub. No. 2005/0257072 A1, hereinafter Cross).

Regarding claim 11. Banerjee in view of Hinrichs teaches the method of claim 1.
        Banerjee in view of Edwal further teaches gathering network connectivity constraints pertaining to first and second cloud environments (Banerjee teaches in Fig. 1 and ¶ [0004] the method includes identifying, by a gateway operating within a first and a second cloud computing environment) and further Edwal teaches in [Abstract] and ¶ [0012] one or more constraints associated with (i) a location of the user terminal (210) in the second network area (204), (ii) a location of a cloud component of the application (App) in a first cloud domain (206n) associated with the first network area (201 ), and (iii) a location of a second cloud domain (206w) associated with the second network area (204) and the method also includes a step of considering one or more constraints associated with (i) a location of the user terminal in the second network area). But, Banerjee in view of Hinrichs further in view of Edwal does not explicitly teach a connectivity in a cloud environment for accessing a network environment matrix to reconcile conflicts. 
        However, Cross teaches a connectivity in a cloud environment for accessing a network environment matrix to reconcile conflicts (Cross teaches in ¶ [0024] and ¶ [0051] a network in a computing system 100 performs number of devices are limited primarily by the connectivity and alternatively, flag 420 may be used to indicate whether a strict or lenient matrix should be used to resolve (i.e., reconcile) conflicts).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cross by including the method of using a matrix to resolve a connectivity conflicts ([0024] and [0051]) into the teachings of Banerjee in view of Hinrichs further in view of Edwal invention. One would have been motivated to do so in order to improve network reliability and connectivity in an efficient manner.

Regarding claim 12. 
         Edwal further teaches wherein at least one of the network connectivity constraints is based on at least one of, availability of an API to allocate infrastructure, or characteristics of the first and second cloud environments (Edwal teaches in ¶ [0006] that the connectivity to the internet and its quality are taken for granted and many popular applications rely on the always-on connectivity of the user terminal so that the application functions properly and further teaches in ¶ [0054] that the network providers may provide an API where the application manager can specify the constraints to be fulfilled and the network provider accepts or rejects the request according to the conditions in its network).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Edwal by including the method of using connectivity and API where the application manager can specify the constraints ([0006] and [0054]) into the teachings of Banerjee in view of Hinrichs further in view of Cross invention. One would have been motivated to do so in order to improve the quality (e.g., the latency) of the internet connection in an efficient manner. 
Regarding claims 23 and 35.
Claims 23 and 35 incorporate substantively all the limitation of claim 11 in a non-transitory computer readable medium and a system form and are rejected under the same rationale. Furthermore, regarding the claim limitations of “non-transitory” and “storage and processor”, Banerjee teaches in ¶ [0005] ¶ [0014]-[0015].
Regarding claims 24 and 36.
Claims 24 and 36 incorporate substantively all the limitation of claim 12 in a non-transitory computer readable medium and a system form and are rejected under the same rationale. Furthermore, regarding the claim limitations of “non-transitory” and “storage and processor”, Banerjee teaches in ¶ [0005] ¶ [0014]-[0015].
Response to Arguments
Note that: On Page 9 of the Remarks Applicant indicates that the independent claims as amended recite the following:
identifying a first cloud environment;
identifying a second cloud environment; and
configuring a common subnet across the first and second cloud environments, wherein the common subnet forms a communication path for a storage pool having a common contiguous address space across the first and second cloud environments. However, it appears that there is no amendment to the independent claims as the independent claims are indicated as "Previously Presented".  

        Applicant argues by reproducing the MPEP guide line and the cited paragraphs of Banerjee and stated that the cited art fails to disclose teach or suggest at least “configuring a common subnet across the first and second cloud environments, ..."
       First, Applicant respectfully asserts that the Banerjee fails to disclose, teach, or suggest at least "configuring a common subnet across the first and second cloud environments, wherein ..." However, Banerjee fails to disclose that a common subnet forms a communication path for a storage pool…, there is no disclosure, teaching, or suggestion that those addresses are used to form a communication path for the storage pool…, regardless of whether those IP addresses are in the same subnet or not, fails to disclose, teach, or suggest that those addresses are used to form a communication path for the storage pool. Furthermore, Banerjee cannot disclose, teach, or suggest that the storage pool has a common contiguous address space across the first and 
 second cloud environments... Thus, Applicant respectfully asserts that the Banerjee fails to disclose teach or suggest at least "configuring a common subnet across the first and second cloud environments, wherein the common subnet forms a communication path for a storage pool having a common contiguous address space across the first and second cloud environments." (Remarks, Pages 10-11).

               In response to the above Applicant’s redundant argument, the Examiner respectfully disagrees because, Banerjee never been failed to teach the limitation in question by providing multiple examples how to configuring the current or common subnet IP addresses can be used in a global storage pool system. For example, identify a current subnet that includes at least one available IP address for allocation from the global pool of IP addresses, randomly select an available IP address from the current subnet for allocation, and request allocation of the available IP address from the global pool of IP addresses, and further configuring the first and the second gateway which are operated in a cloud computing environment as narrated in Claims 1, 10, 11, 12-15 and Para. [0004]. Further teaches the configured current or common subnet can be accessible from the storage device after stored in the global IP address pool. For example, address pool 202 is a data structure that lists IP addresses accessible to cloud computing system 150 and address pool 202 may be stored in any storage device included in the hybrid cloud computing system 100 and may be managed by one or more hosts 104, hosts 162, or other computing resources within hybrid cloud computing system 100 (i.e., this indicates that how common subnet forms a communication path for a storage pool across the first gateway and second gateway devices within the cloud environments) as narrated in Claim 10, Para. [0033].Therefore, Banerjee does not fail to teach the claimed invention as disclosed in the above 103 rejection.  

        Second, cloud environments at least because the Office Action at page 4 admits that Banerjee does not explicitly teach the contiguous address space.  Thus, Applicant respectfully asserts that the Banerjee fails to disclose teach or suggest at least "configuring a common subnet across the first and second cloud environments, wherein the common subnet forms a communication path for a storage pool having a common contiguous address space across the first and second cloud environments." (Remarks, Page 12). 
         In response to the above Applicant’s argument, the Examiner respectfully disagrees because Banerjee teaches as a whole the claimed limitation except for the term “a common contiguous address space”. However, Hinrichs teaches the term contiguous address space in a common pool of storage device, the storage device has a pool of contiguous physical block addresses, identified as blocks 304-319, which are each available for storage of data from any of the three different name spaces as narrated in Fig. 3 and Para. [0045]). Therefore, the combination of Banerjee and Hinrichs teach by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

        Furthermore, any remaining arguments are addressed by the response above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455